UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------ X

UN I TED STATES OF AMER I CA

                   - v. -                      SEALED
                                               INDICTMENT
BRANDON BECKER and
ST EVEN SHORT ,                                 S3 19 Cr . 704   (LAP ) )

                   Defendants .

--- - ------ - -------------------------   X



                            COUNT ONE
         (Conspiracy to Commit Wire Fraud and Bank Fraud)

            The Grand Jury charges :

                     OVERVIEW OF THE FRAUD SCHEME

            1.     From in or about 2012 through at least in or

abou t 2015 , BRANDON BECKER and STEVEN SHORT , the defendants ,

together with others known and unknown , participated in a

scheme to fraudulent l y obtain millions of dollars of

credit/debit card processing from a financial institution

 ("Bank-1") and its payment processor ("Payment Processor-1 " )

by submitting falsif i ed merchant applications in the names of

various sham companies .       The merchant applications falsified

material information relevant to the decision of Bank-1 ,

Payment Processor - 1 , and their processing partners , to issue

payment card processing services and make payments to those

sham merchants .     The merchant applications falsified the name
                                                                           . ·-·: t.;··_ .                      -~
                                                                           LJ
                                                                                 •   ti' '· ·.
                                                                                                        ',_,
                                                                                                          .,.   .--~.
                                                                                                          :-' ; .\ L"

and nature of the underlying business , and details about the

business ' s physical site and employees , among other things.

                               2.   BRANDON BECKER and STEVEN SHORT, the

defendants , and their co-conspirators perpetrated the scheme

through CardReady , LLC                     ("CardReady   11
                                                               )   ,   a California - based

company of which BECKER served as the chief executive officer

( "CEO   11
              )   .            In return for extraordinary fees , ranging up to a

third of a merchant ' s transaction volume , CardReady made it

possible for certain merchants engaged in deceptive sales

p r actices to conceal their identities , gain and maintain

access to the payment card processing system , spread out

charges across multiple sham merchant accounts , and obtain

money from payment processors and federally insured banks,

including Payment Processor-1 and Bank - 1 .

                               3.   In particular, the scheme enabled payment - card

process i ng for charges generated through a Florida-based

telemarketing scheme                      (the "Telemarketing Scheme                 11
                                                                                          )      carried out

by STEVEN SHORT , the defendant , through a number of affiliated

companies that SHORT controlled and operated , particularly

including E.M. Systems & Services, LLC (co llectively, along

wi th affiliated ent i ties , referred to herein as " E. M. Systems                                              11




or "EMS           11
                       )   •




                                                     2
             4.   Through the Telemarketing Scheme , STEVEN SHORT ,

the defendant , and E.M . Systems sold credit - card interest -

rate - reduction and debt - reduction programs , as well as other

purported "budgeting " services , to thousands of customers

carrying substantial credit card debt .     The Telemarketing

Scheme enabled SHORT and E . M. Systems to process over $19

million in transactions from its customers across 26 sham

merchant accounts.     Over $6 million of that amount was

ultimately repaid to consumers in refunds and chargebacks

based on customers ' allegations of fraud, deceptive tactics ,

and failure to receive the purchased services, among other

things . 1

                   Relevant Persons and Entities

             5.   From at least in or about 2012 through in or

about 2015 (the "Relevant Time Period"), BRANDON BECKER, the

defendant, was the CEO and de facto head of CardReady .

             6.   During the Relevant Time Period, STEVEN SHORT,

the defendant , controlled and operated E . M. Systems .




1 Unlike a refund , which is voluntarily processed by the merchant, a
chargeback is a reversal of a transaction initiated by the customer
through his or her credit card company due to unauthorized use ,
fraud , or failure to receive the product or serviced purchased ,
among other things.

                                   3
             7.   E.M. Systems used telemarketers to cold-call

customers and sell them various purported financial services

at costs ranging from approximately $695 to at least $1,495 .

E.M. Systems was a client of CardReady that obtained card-

processing services for its transactions from Bank- 1 and

Payment Processor - 1.

             8.   During the Relevant Time Period , CardReady was

a company headquartered in Los Angeles, California, commonly

referred to in the payment-card processing industry as a

"sales agent" or sub - Independent Sales Organization ("sub-

ISO" ) .   CardReady offered card processing services to

businesses that wanted to be able to accept credit or debit

cards .    Specifically, among other things, CardReady helped to

prepare and submit merchant applications to a New York City-

based independent sales organization (the "New York ISO") that

had a contractual relationship with Payment Processor-1 and

Bank- 1.

             9.   During the Relevant Time Period , the New York

ISO was a company headquartered in New York City, New York.

The New York ISO , among other things, reviewed and evaluated

new merchant applications submitted by CardReady to determine

whether to accept the merchant for processing with Payment

Processor-1 and Bank- 1 pursuant to the standards and

                                   4
guidelines set forth by the New York ISO , Payment Processo r -1 ,

and Bank- 1.

            10 .    During the Relevant Time Period , Payment

Processor - 1 was a limited liability company with a principal

place of business in Atlanta , Georgia .       Payment Processor - 1

provided payment technology and card processing services for

Bank- 1 .

            11 .    During the Relevant Time Period , Bank- 1 was a

financial institution headquartered in Sioux Falls , South

Dakota , the deposits of which were then insured by the Federal

Deposit Insurance Corporation ("FDIC" ) .

                   The Payment Card Processing Industry

            12 .    In order to accept payment cards ( i . e . , credit

and debit cards ) from customers purchasing goods and services ,

a business is required to complete a merchant application and

establish a merchant account with a sponsoring bank that is a

member of the "Credi t Card Networks" ( e . g . , Visa , MasterCard ,

American Express, and Discover ) that authorize merchan t s to

accept payments through the payment card system .         Various

entities often act as intermediaries between merchants and

sponsoring banks .      These entities sometimes include sales

agent companies l i ke CardReady , which find merchants , agree to

obtain processing services for the merchants , and submit

                                      5
merchant applications to an ISO , payment processor , and / or

sponsoring bank .     Other intermediaries can include ISOs that

review merchant applications , and submit acceptable merchants

to obtain payment processing services from the payment

processor and the sponsoring bank associated with the ISO .

           13.     These relationships are often regulated by

contracts among the sales agent , the ISO , the payment

processor , and the sponsoring bank, which incorporate

contractually agreed - upon guidelines, policies , rules , and

standards from the Credit Card Networks, sponsoring bank , and

its associated payment processor (collectively , and as

relevant to CardReady , the "Guidelines" ) .

           14 .    During the Relevant Time Period , the Guidelines

prohibited CardReady from submitting to the New York ISO for

payment processing certain "unqualified" businesses , including

those marketing debt consolidation, credit repair , and

interest rate reduction services.       The Guidelines also

prohibited the New York IS O or Payment -P rocessor - 1 f r om

accepting merchants engaging in deceptive tactics to avoid

chargeback monitoring programs , such as by splitting their

transactions among sham merchant accounts opened in other

entities ' names , among other things .

                  Means and Methods of the Conspiracy

                                    6
          15.   In or about 2012 , BRANDON BECKER and STEVEN

SHORT , the defendants , together with others known and unknown,

negotiated an agreement to provide payment card processing for

E.M. Systems.   Pursuant to this agreement, CardReady would

retain approximately one third of the proceeds of payment card

sales by E.M . Systems, in exchange for providing E.M. Systems

access to the payment card processing network.

          16.   During the Relevant Time Period, STEVEN SHORT ,

the defendant , and E.M. Systems were engaged in a marketing

scheme in which they and their associates cold-called

customers and offered services, including debt consolidation

and interest-rate reduction, which were prohibited by the

Guidelines and which - as BRANDON BECKER and STEVEN SHORT, the

defendants, well knew - would produce chargebacks from

dissatisfied customers far in excess of the number and rate of

chargebacks permitted under the Guidelines .

          17.   In securing payment - card processing for E.M.

Systems , BRANBDN BECKER and STEVEN SHORT , the defendants,

together with others known and unknown, concealed that E.M.

Systems was the true underlying merchant.      During the Relevant

Time Period, BECKER, SHORT, and their co - conspirators, over a

period of more than twenty months, created approximately 26

sham merchant companies , each headed by a "signer" (the "Sham

                                 7
Merchants" and the associated merchant accounts, the "Sham

Merchant Accounts" ) .

           18 .    The 26 "signers" for the 26 Sham Merchants

typically had no business of their own , and lacked knowledge

of the business of E.M. Systems.        In return for signing the

paperwork provided to them, the signers were paid a nominal

fee from CardReady.

           19.     BRANDON BECKER and STEVEN SHORT, the

defendants , and others known and unknown, prepared and

coordinated fraudulent merchant applications for each of the

Sham Merchants .     Those merchant applications falsely described

the purported business, physical site, and .employees of each

of the Sham Merchants to make them look like legitimate

independent businesses, and make it more likely that the

associated Sham Merchant Account would be approved for

processing by the New York ISO, Payment Processor-1 , and Bank-

1.

           20 .    The merchant application for each Sham Merchant

also concealed the Sham Merchant's true association with E . M.

Systems , as well as with other prior Sham Merchant Accounts

used for E.M. Systems' transactions , including Sham Merchant

Accounts previously terminated by Bank - 1 and Payment

Processor - 1 for excessive chargebacks.

                                    8
           21 .   BRANDON BECKER and STEVEN SHORT , the

d ef endants , toge t h e r with others known and unknown , caused

CardReady to submit the false merchant applications for the

Sham Merchants to the New York ISO .       In furtherance of the

scheme , BECKER and SHORT caused interstate phone calls and e -

mails to be made from CardReady ' s offices in California to the

New York ISO ' s offices in New York Ci ty .   The New York I SO

approved the Sham Merchant Accounts and under the authority

de l egated to it , opened the accounts for payment processing

with Payment Processor - 1 and Bank- 1 .

           22 .   BRANDON BECKER , the defendant , caused bank

accounts to be opened for each of the Sham Merchants , in order

to obtain transaction payments from Bank- 1 .      The bank accounts

were controlled by BECKER and other employees at CardReady ,

and not by the signe r s on whose behalf the accounts were

pu r portedly opened .

           23 .   Betwee n 2012 and 2014 , Bank- 1 processed over

$19 mi llion in sales from customers of E . M. Systems through

the bank accounts associated with the 26 Sham Accounts.          Bank-

1 also processed certain additional transactions through some

o f t h e Sham Merchant Accounts in or about 2015 , including

chargebacks .



                                    9
           24 .   By steering E . M. Systems' payment processing

through these Sham Merchant Accounts , BRANDON BECKER and

STEVEN SHORT , the defendants , and their co - conspirators

accomplished a number of fraudulent purposes.

                  a.   First , the use of these Sham Merchant

Accounts made it possible for E.M. Systems and other high - risk

merchants to conceal their identities from Payment Processor-1

and Bank - 1 and maintain payment card processing.    This was

particularly relevant as Payment Processor-1 repeatedly

required CardReady to close individual Sham Merchant Accounts

because of excessive chargebacks and reports of sales of

prohibited services. BECKER and SHORT then caused CardReady to

quickly replace the closed Sham Merchant Accounts with new

Sham Merchant Accounts , precluding Payment Processor - 1 from

shutting down its processing of E.M. Systems and other high -

risk merchants.

                  b.   Second, the fraudulent processing scheme

enabled E . M. systems and other high - risk merchants to spread

out their charges , refunds, and chargebacks across multiple

Sham Merchant Accounts.     This enabled them to evade chargeback

monitoring programs operated by Bank - 1, Payment Processor - 1 ,

and the New York ISO .



                                   10
                 c.    For example, under the Guidelines,

merchant accounts that accrued over 100 chargebacks per month

and a ratio of more than 1 % of chargebacks to transactions,

were likely to be flagged and terminated .     The Sham Merchant

Accounts in the Telemarketing Scheme averaged over 1 0%

chargebacks every month after July 2013, and ranged as high as

approximately 61% chargebacks in August 2014, two months

before the last of the Sham Merchant Accounts was terminated

by Payment Processor - 1 .   Collectively , these Sham Merchant

Accounts exceeded 100 chargebacks per month from at least

about July 2013 through October 2014 .     However, because the

transactions of E.M. Systems were split across the Sham

Merchant Accounts, none of the Sham Merchant Accounts

individually exceeded 100 chargebacks a month , making it less

likely that each Sham Merchant Account would be expeditiously

flagged and terminated.




                                   11
                       STATUTORY ALLE GATIONS

           25 .   From at least in or about 2012 through at least

in or about 2015 , in the Southern District of New York and

elsewhere, BRANDON BECKER and STEVEN SHORT , the defendants ,

and others known and unknown , willfully and knowingly did

comb ine, conspire , confederate , and agree together and with

each other to commit wire fraud , in violation of Title 18,

United States Code , Section 1343 , and bank fraud,   in violation

of Title 18, United States Code , Section 1344 .

          26 .    It was a part and an object of the conspiracy

that BRANDON BECKER and STEVEN SHORT , the defendants , and

othe rs known and unknown , willfully and knowingly , having

devised and intending to devise a scheme and artifice to

defraud , and f or obtaining money and property by means of

false and fraudulent pretenses , representations and promises ,

would and did transmit and cause to be transmitted by means of

wire , radio, and television communication in interstate and

foreign commerce , writings , signs, signals , pictures , and

sounds for the purpose of executing such scheme and artifice,

in violation o f Title 18, Un ited Stat es Code , Section 1343 , to

wit , BECKER and SHORT engaged in a scheme through CardReady to

create shell companies , falsify merchant applications , and

submit sham merchant accounts to obtain payment card

                                  12
processing services and to obta in more than $19 million from a

financial institution, Bank- 1 , which scheme involved the use

of i nterstate wires , including interstate wires into and out

of the Southern District of New York .

          27 .   It was further a part and an object of the

conspiracy that BRANDON BECKER and STEVEN SHORT , the

defendants , and others known and unknown , willfully and

knowingly , would and did execute and attempt to execute a

scheme and artifice to defraud a financial institution, the

deposits of which were then insured by the Federal Deposit

Insurance Corporation("FDIC") , and to obtain moneys , funds,

credits , assets , securities , and othe r property owned by , and

under the custody and control of , such financial institution ,

by means of false and fraudulent pretenses , representati ons ,

and promises, in violation of Title 18 , United States Code ,

Sect i on 1344, to wit , BECKER and SHORT engaged in a scheme to

falsify merchant applications and creat e sham merchant

accounts to obtain payment card processing services and to

obtain more than $19 million from Bank - 1 .

         (T itle 18 , United States Code , Section 1349 . )




                                  13
                           COUNT TWO
        (Conspiracy to Make False Statements to a Bank)

          The Grand Jury further charges :

           28 .   The allegations in paragraphs 1 through 24 of

this Indictment are repeated and realleged as though fully set

forth herein .

           29 .   From between in or about 2012 through in or

about 2015, in the Southern District of New York , and

elsewhere, BRANDON BECKER, the defendant, and others known and

unknown , willfully and knowingly combined, conspired,

confederated , and agreed together and with each other to

commit an offense against the United States, to wit , making a

false statement to a bank, in violation of Title 18, United

States Code , Section 1014.

           30 .   It was part and object of the conspiracy that

BRANDON BECKER , the defendant, and others known and unknown ,

willfully and knowingly, made false statements for the purpose

of influencing the action of a financial institution, as

defined in Title 18, United States Code, Section 20, upon an

application, advance, discount, purchase, purchase agreement,

repurchase agreement, commitment, or loan, by stating and

causing to be stated false information on merchant

applications and other documents submitted through CardReady


                                  14
to obtain and maintain payment card processing, including as

to the nature of the merchant ' s business , employees , and

storef r ont, when in truth and in fact , as BECKER well knew ,

such statements on the merchant account applications and other

documents were false.

                                Overt Acts

           31 .   In furtherance of this conspiracy and to effect

the un l awful objects thereof, the following overt acts were

committed in the Southern District of New York and elsewhere.

                  a.     On or about the dates set forth below ,

BRANDON BECKER , the defendant, and others caused the following

Sham Accounts to be opened pursuant to falsified merchant

applications submitted via interstate wires to the New York

ISO in the Southern District of New York, in order to process

credit and deb i t     card transactions for an underlying

telemarketing business selling debt consolidation and interest

rate reduction services, as well as other purported

-budgeting- services.




                                     15
               MERCHANT ACCOUNT                OPEN        CLOSED

        Sham   Merchant   Account - 1         04/22/13      9/5/13
        Sham   Merchant   Account - 2         10/24/13     5/31/14
        Sham   Merchant   Account - 3         05/28/13      9/5/13
        Sham   Merchant   Account - 4         07/05/13    10/18/13
        Sham   Merchant   Account - 5         04/11/14     7/9/14
        Sham   Merchant   Account - 6         11/01/12     5/28/14
        Sham   Merchant   Account - 7         06/09/14    10/24/14
        Sham   Merchant   Account - 8         08/29/13    11/14/13
        Sham   Merchant   Account - 9       · 10/24/13     1/27/14
        Sham   Merchant   Account-10          02/15/13      9/5/13
        Sham   Merchant   Account - 11        06/13/13      9/5/13
        Sham   Merchant   Account - 12        07/30/13     2/28/14
        Sham   Merchant   Account - 13        02 /04/14    7/3/14
        Sham   Merchant   Account-14          02/10/14     7/3/14
        Sham   Merchant   Account-15          07/25/13    2/28/14 ..·
        Sham   Merchant   Account- 16         09/04/12      6/9/14
        Sham   Merchant   Account -1 7        03/08/13    7/25/14
        Sham   Merchant   Ac·coun t - 18      11/01/12      6/9/14
        Sham   Merchant   Account-19          01/15/14     5/7 /14
        Sham   Merchant   Account - 20        02/01/14    5/31/14
        Sham   Merchant   Account - 21        06/09/14    10/20/14
        Sham   Merchant   Account - 22        02/10/14     4/29/14
        Sham   Merchant   Account - 23        01/14/14    5/31/14
        Sham   Merchant   Account - 24        09/04/13    1/27/14
        Sham   Merchant   Account - 25        01/23/14     7 /7 /14
        Sham   Merchant   Account - 26        03/12/14    9/ 13 /14

                b.    On or about April 25, 2013, an executive

employee of CardReady ("Employee -1" ) sent BECKER an e - mail

forwarding a press release and complaint from the Federal

Trade Commission ("FTC") about a civil action the FTC had

brought against a telemarketing scam similar to the

Telema rketing Scheme, with the headline "FTC Brings Seventh

Action in Three Months Against Debt Relief Companies Tampa

                                       16
Telemarketers Alleged to Have Falsely Promised To Save

Consumers Thousands on Credit Card Debt . "         In that email ,

Employee - 1 wrote , in part , "From what I see there is great

exposure and we should be shutting this animal down as quickly

as we can do so without it crashing . If they do not have a

defense for the type of charges contained in the link here ,

than there is no defense that will work and our merch'ants . ..are

fully exposed . "

                    c.    On or about May -23 , 2014 , · BECKER wrote an

email to Employee-1 stating , in part, "I ' m seeing the Steven

Short refunds and [chargebacks] at high numbers - _we really

need to start building the reserve from his side if were [sic]

to wind out of this . Especially with the h ope of keeping the

funds we already earned, which we must for all the risk . "

                    d.   On or about May 23 , 2014 , in an email in

response to BECKER ' s e - mail described in the preceding

subparagraph , Employee-1 characterized the numbers as "pretty

awfu l,n and attached a spreadsheet ("Spreadsheet - 1 " ) , which

reflected information about the chargebacks on 24 Sham

Accounts used for the Telemarketing Scheme .

                         1.    Spreadsheet - 1 , entitled " CB

     [chargeback] Activity 4 months to 5 - 23 - 14 ," contained the

     names of the 24 Sham Merchant Accounts that had been

                                      17
opened to date , along with the dates they were opened and

the dates that 12 of the accounts had been closed , as

we ll as the dates certain add i tional Sham Merchant

Accounts were scheduled to be closed by Payment

Processor - 1 .

                  i i.    Next to the name of each Sham

Merchant Account , in a column , labeled "Sub Agent , "

Spreadsheet - 1 listed "EMS Steven Short " .as the sub - ag~nt

for every one of the 24 Sham Merchant Accounts .

                  iii .   Spreadsheet - 1 contained four tables

reflecting sales and chargeback activity for each of

approximately four months pri6r to about May 23 , 2014 .

The "Sales" column contained entries for each of the Sham

Merchant Accounts, with a total the bottom , indicating

t h e collective sales of "EMS Steve Short" spread across

the Sham Merchant Accounts .         In the approximately four -

month period depicted on Spreadsheet - 1 , the total sales

for the Sham Merchant Accounts averaged approximately

$1 . 1 million per month.

                   iv.    Spreadsheet - 1 reflected that, for the

month of April 2014 , the chargeback pe r centages ranged

f r om about 4 % to about 29% for each of the open Sham



                                18
     Merchant Accounts .     Spreadsheet - 1 also reflected

     chargeback percentages for other months .

                e.    Spreadsheet - 1 indicated that in

approximately three months from March to May 2014 , slightly

over $1 mi llion , through refunds and chargebacks , was paid

back to the customers of EMS .

                f .   On or about May 27 , 2014 , Employee-1 sent

a substantively identical copy of Spreadsheet - 1 to STEVEN

SHORT , the defendant .    Employee - 1 wrote , in part and

substance , "Steve, These numbers continue to be terrible .        If

this program was stopped we would bleed out nearly a million

dollars in the first three months .      We are going to have to

take more reserves to accumulate more protect i on.ll

                g.    From in or about June 2014, BECKER and

SHORT continued the Telemarketing Scheme, including processing

new sales charges from customers of E . M. Systems through the

Sham Merchant Accounts , in order to protect profits and create

a reserve .

                h.    In or about June 2014, BECKER and SHORT,

caused two new Sham Merchant Account applications to be

submitted to the New York ISO , for processing by Processor-1

and Bank- 1 (the "June 2014 Sham Merchant Accountsll) .       Like the

prior sham merchant applications , these applications contained

                                    19
material misrepresentations about (1) the identity of the true

merchant,   (2) the nature of the business the merchant was

engaged in, and (3) details about the site of the merchant's

business and its employees, among other things.

                i.   Between in or about June 2014 and on or

about October 20 , 2014, when Payment Processor-1 terminated

the last Sham Merchant Account's ability to process new sales,

more than $1 . 6 million was processed through the June 2014

Sham Merchant Accounts, for sales made by E.M. Systems .




                                 20
                  j .   On or about October 20 , 2014 , Bank-1

processed a sale of $1 , 495 through Sham Merchant Account-21.

          (Title 18 , United States Code , Section 371 . )

                             COUNT THREE
                             (Wire Fraud)

           The Grand Jury further charges :

           32 .   The allegations in paragraphs 1 through 24 o f

this Indictment are repeated and realleged as though fully set

forth herein .




                                    21
          33.   From at least in or about 2012 through at least

in or about 2015, in the Southern District of New York and

elsewhere, BRANDON BECKER, the defendant, willfully and

knowingly, having devised and intending to devise a scheme and

artifice t o defraud, and for obtaining money and property by

means of false and fraudulent pretenses, representations, and

promises, transmitted and caused to be transmitted by means of

wire, radio, and television communication in interstate and

foreign commerce , writings, signs, signals, pictures, and

sounds for the purpose of executing such scheme and artifice,

to wit, BECKER engaged in a scheme to falsify merchant

applications and create sham merchant accounts to obtain

payment card processing services and to obtain more than $19

million from Bank-1, which scheme involved the use of

interstate wires , including interstate wires into and out of

the Southern District of New York .

     (T itle 1 8 , United States Code , Sections 1343 and 2.)




                                 22
                            COUNT FOUR
                           (Bank Fraud)

          The Grand Jury further charges:

          34 .   From at least i n or about 2012 through at least

in or about 2015 , in the Southern District of New York and

elsewhere, BRANDON BECKER and STEVEN SHORT , the defendants,

and others known and unknown, did execute and attempt to

execute a scheme and artifice to defraud a financial

institution, the deposits of which were then insured by the

FDIC, and to obtain moneys , funds, credits , assets,

securities, and other property owned by, and under the custody

and control of, such financial institution , by means of false

and fraudulent pretenses , representations, and promises, to

wit, BECKER and SHORT engaged in a scheme to falsify merchant

applications and create sham merchant accounts to obtain

payment card processing services and to obtain more than $19

million from Bank-1.

     (Title 18, United States Code , Sections 1344 and 2 . )

                       FORFEITURE ALLEGATION

          35 .   As a result of committing the offenses alleged

in Counts One , Two, Three, and Four of this Indictment ,

BRANDON BECKER , the defendant, shall forfeit to the United

States, pursuant to Title 18, United States Code , Section


                                 23
..


     982(a) (2) (A) , any and all property constituting or derived

     from , proceeds obtained directly or indirectly , as a result of

     the commission of said offenses , including but not limited to

     a sum of money in United States currency , representing

     proceeds traceable to the commi ssion of said offenses .

                   36 .   As a result of committing the offenses alleged

     in Counts One and Four of this Indictment , STEVEN SHORT , the

     defendant , shall forfeit to the United States , pursuant to

     Ti tle 18 , United States Code, Section 982 (a) ( 2) (A) , any and

     all property constituting or derived from , proceeds obtained

     directly or indirectly , as a result of the commission of said

     offenses , including but not limited to a sum of money in

     United States currency , representing proceeds traceable to the

     commission of said offenses .

                             Substitute Asset Provision

                   37.    If any of the above-described forfeitable

     property , as a result of any act or omission of BRANDON BECKER

     or STEVEN SHORT , the defendants :

                          (1) cannot be located upon the exercise of due

     diligence ;

                          (2) has been transferred or sold to , or

     deposited with , a third person ;



                                          24
                (3) has been placed beyond the jurisdiction of

the Court ;

                (4) has been substantially d i minished in value ;

or

                (5) has been commingled with other property

which cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code, Section 853(p) and Title 28 , United States

Code, Section 2461(c) , to seek forfeiture of any other

property of the defendants up to the value of the above

forfeitable property .


          (T itle 18, United States Code , Sections 982 ,
         Title 21 , Un ited States Code , Section 853 , and
          Title 28 , United States Code , Section 2461 . )




 FORE~                                 AUDREY STRAUSS
                                       United States Attorney




                                  25
..


          UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK


            UNITED STATES OF AMERICA

                      - v.   -

        BRANDON BECKER and STEVEN SHORT,

                   Defendants.


                SEALED INDICTMENT

               S3 19 Cr . 704    (LAP )

     (Title 18, United States Code , Sections
           2, 371, 1343 , 1344 & 1349.)




                               AUDREY STRAUSS
                      United States Attorney.



                             f:&:;£.EPER50"1
